By Judge j. Michael Gamble
I am writing this letter to rule on the Motion in Limine filed by the Defendant, and the Motion for Summaiy Judgment filed by the Plaintiff, in the above case.
The Defendant files its Motion in Limine urging the Court to exclude the transcript and written opinions of the proceedings in the Virginia Employment Commission pursuant to the provisions of § 65.2-308 of the Code of Virginia. The Plaintiff moves for partial summary judgment against the Defendant on the facts and issues that were previously determined in the proceedings before the Virginia Employment Commission for unemployment benefits.
Upon review of this matter, and after having considered the arguments, I rule in favor of the Defendant on both issues. Section 60.2-623 of the Code of Virginia provides that information furnished to the Virginia Employment Commission shall not be “used in any judicial or administrative proceeding other than one arising out of the provisions of this title.” The action of the Plaintiff is brought under a different title. The Plaintiff is proceeding under the Workers’ Compensation Act, specifically § 65.2-308 of the Code of Virginia. Accordingly, any testimony or opinions issued in the context of the Virginia Employment Commission proceedings are not admissible because this case is brought under a different title of the Code of Virginia.